--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Targeted Medical Pharma, Inc. 8-K [tmp-8k_012511.htm]
 
 
 
EXHIBIT 10.23
 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


 
***CONFIDENTIAL TREATMENT REQUESTED***
 
Note: Confidential treatment requested with respect to certain portions hereof
denoted with “***”





MEDICAL FOOD CONVENIENCE PACK AND PHARMACEUTICAL
PURCHASE AGREEMENT


This Medical Food Convenience Pack and Pharmaceutical Purchase Agreement
(the “Agreement”) is made this 7th day of April, 2010  (the “Effective Date”) by
and between Global Med Management LLC, a California limited liability
company  (“Distributor”), and Targeted Medical Pharma, Inc., a Delaware
corporation (“TMP”), with offices at 2980 Beverly Glen Circle, Suite 301, Los
Angeles, California 90077.
 
RECITALS
 
A.           Distributor owns and operates a health care distribution business
that distributes (through purchase and resale) products to healthcare
providers.  TMP sells certain pharmaceutical and Medical Food Convenience Packs
(the “Products”).
 
B.           Distributor desires to purchase the Products from TMP for resale to
physicians (each a “Physician” and collectively, “Physicians”), and TMP desires
to sell the Products to Distributor, as set forth herein, subject to the terms
and conditions of this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, the parties agree to the foregoing recitals and as follows:
 
ARTICLE I
PURCHASE OF PRODUCTS
 
1.1           Purchase of Products.  During the term of this Agreement,
Distributor shall purchase the Products from TMP, pursuant to individual
purchase orders, at the average wholesale price as may be set from time to time
by TMP, plus any applicable taxes and shipping (together, the
“AWP”).  Distributor’s rights to purchase the Products from TMP under this
Agreement shall be non-exclusive and TMP shall have the right to sell the
Products directly to Physicians or to other distributors.  All Products are sold
as is and all sales shall be final and no Products shall be subject to return by
Distributor to TMP.  TMP shall issue an invoice with respect to each Product
sold to Distributor.  Distributor shall pay for the Products purchased from TMP
under “Net 45 Invoices”, which Net 45 Invoices shall be subject to a
timely/early pay discount.  Distributor shall be responsible for paying the AWP
minus any applicable timely/early payment and/or distributor discount under such
invoices (as more fully set forth on the price sheets attached hereto as
Appendix 1) directly to TMP within Forty-Five (45) days from the issuance date
of such invoice submitted by TMP to Distributor.


 
1

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
1.2           Late Fee.  Distributor shall owe a late fee penalty for any late
payment of a Net 45 Invoice, which shall accrue at an annual rate of either ***
of the unpaid balance compounded monthly or the maximum amount allowed by law,
whichever is lower, from the original invoice date of such invoice until payment
is received.
 
1.3           Title; Risk of Loss.  All Products shall be shipped F.O.B. at the
place of business of TMP or its agent, as applicable, where shipment
originates.  Title and risk of loss shall pass to Distributor upon TMP’s or its
agent’s delivery of the Products to the carrier.  TMP and Distributor shall
mutually agree in good faith on a suitable carrier for delivery of the Products
to Distributor.  Distributor shall notify TMP of the address to which the
Products shall be shipped, which may be the Distributor’s address or a
Physician’s address.  TMP shall inform the carrier of the address to which the
Distributor wants the Products shipped.
 
1.4           Security Interest.  Distributor hereby grants to TMP a first
priority purchase money security interest in each of the Products sold by TMP to
Distributor and the accounts receivable and proceeds from the sale thereof in
whatever form payment may be made, including, without limitation, accounts
receivable and cash proceeds from the sale of Products.  Distributor authorizes
TMP to file and shall cooperate in the filing of any and all necessary
documents, including, without limitation, financing statements to perfect such
security interest in any applicable jurisdiction where the Products or proceeds
may be located.
 
1.5           Distributor’s Responsibilities.
 
(a)           Maintenance of Licenses.  During the Term of this Agreement,
Distributor shall maintain in good standing all licenses, consents,
certifications, accreditations and approvals necessary to distribute the
Products.
 
(b)           Compliance with Laws.  Distributor shall distribute the Products
in accordance with any and all applicable laws, rules, guidelines and
requirements of governmental, accrediting, reimbursement, payment and other
agencies having jurisdiction over the operation of the Distributor’s business,
including without limitation, compliance with the following requirements:
 
(i)           Distributor has complied in all material respects with, is in
material compliance with and shall remain in material compliance with all
applicable laws and regulations of foreign, federal, state and local governments
and all agencies thereof relating to Health Care Laws and Practices (as defined
below).  Distributor has not received notification of or been under
investigation with respect to, any violation of any provision of any federal,
state or local law or administrative regulation, or of any rule, regulation or
requirement of any licensing body relating to Health Care Laws and
Practices.  For purposes of this Agreement, “Health Care Laws and Practices”
means all federal, state or local laws, rules, regulations or guidelines
regarding (i) any government-sponsored health care program, including Medicare
and other federally or state funded entitlement programs, and including those
laws, rules, regulations and guidelines related to covered services, charging
practices, billing, collection, marketing and advertising, (ii) kickbacks,
fee-splitting and other referral practices, including, without limitation, the
federal anti-kickback statute set forth at 42 U.S.C. Section 1320a-7b (the
“anti-kickback statute”), the federal physician self referral law set forth at
42 U.S.C. Section 1395nn (the “Stark law”), California Business and Professions
Code Section 650, California Welfare and Institutions Code Section 14107.2(a),
California Business and Professions Code Sections 650.01 and 650.02, California
Labor Code Sections 139.3 and 139.31 and other related or similar laws and
regulations, and (iii) the privacy, maintenance or protection of patient
records, including the Health Insurance Portability and Accountability Act of
1996.


 
2

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
(ii)           Distributor and Distributor’s agents, employees or staff have not
and shall not engage in any conduct that violates any Health Care Laws and
Practices, including, without limitation, engaging in any unlawful kickbacks.
 
 
ARTICLE II
TERM AND TERMINATION
 
2.1           Term.  The term of this Agreement (the “Term”) shall be for a
period of One (1) year and shall commence on April 7, 2010.  Thereafter, the
term of this Agreement shall automatically renew for successive one (1) year
periods unless earlier terminated by the parties in accordance with this
Agreement.
 
2.2           Mutual Termination.  This Agreement may be terminated at any time
upon the written mutual consent of the parties.
 
2.3           Termination Without Cause.  This Agreement may be terminated by
TMP or Distributor without cause upon Three hundred and Sixty-Five (365) days
prior written notice to the other party.
 
2.4           Termination For Cause.  Either party may terminate this Agreement
at any time by giving written notice via certified mail to the other party if:
 
(a)           The other party to this Agreement violates any of its obligations
or warranties under the terms of this Agreement, provided that the non-violating
party shall provide the violating party thirty (30) days prior written notice
(the “Default Notice”) of the nature of the default or breach.  Failure to serve
such notice shall not be deemed to be a waiver of any breach of any covenant or
stipulation under this Agreement.  Such termination of the Agreement shall
become effective unless the violations complained of shall be completely
remedied to the reasonable satisfaction of the non-violating party within thirty
(30) days after the date of the Default Notice.  If the violation complained of
shall be of a kind that a remedy or cure cannot effectively restore the prior
circumstances, the Default Notice shall state that the violation is not curable
and this Agreement shall terminate on the date of the Default Notice.  The
termination of the Agreement shall be without prejudice to any rights that
either party may otherwise have against the other party under this Agreement or
under law; or


 
3

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


(b)           The other party applies for or consents to the appointment of a
receiver, trustee or liquidator of the other party or of all or a substantial
part of his, her or its assets, or makes a general assignment for the benefit of
creditors, takes advantage of any insolvency law, declares bankruptcy or becomes
subject to an involuntary bankruptcy proceeding, becomes insolvent or commences
liquidation, or ceases his, her or its operations for any reasons; or if
Distributor is more than Fifteen (15) day past due on any invoice owed to TMP.
 
2.5           Rights and Remedies Upon Termination.  Upon the termination of
this Agreement by either party:
 
(a)           Payment for Outstanding Invoices.  TMP shall be entitled to
receive the amount due or owing to TMP under any outstanding invoices up to the
termination date.
 
(b)           Fulfillment of Accepted Purchase Orders.  Distributor shall be
entitled to receive Products for any purchase orders accepted prior to the
termination date.
 
(c)           Resale of Products.  Upon termination of this Agreement,
Distributor will refrain from any further sale or use of the Products or Product
materials including, but not limited to the Trademarks (as defined below),
words, devices, designs and symbols, similar to the Products or in any way
associated with TMP.
 
 
ARTICLE III
INTELLECTUAL PROPERTY RIGHTS; CONFIDENTIALITY
 
3.1           Trademark License.  Upon prior authorization by TMP to
Distributor, TMP may grant a revocable, nontransferable, non-exclusive and
royalty free right and license, without the right to grant sublicenses, to
utilize the names, legends, trademarks or other intellectual property of TMP and
its affiliates related to the Products (the “Trademarks”), in connection with
Distributor’s rights hereunder, subject to the following conditions:
 
(a)           Distributor shall not remove, modify, obliterate or cover the
Trademarks on any Products, packaging, promotional literature or other materials
originating from TMP.
 
(b)           Distributor shall submit for the written approval of TMP, prior to
any first use thereof, all promotional, sales and marketing literature or other
materials produced by Distributor on or in which the Trademarks will appear, and
Distributor shall amend to the reasonable satisfaction of TMP, prior to any
first use, any such literature or other materials that are not initially
approved by TMP.
 
(c)           All use by Distributor of any of the Trademarks shall be
accompanied by such legend or legends as TMP may specify from time to time,
including without limitation indicating that TMP is the owner of the Trademarks.
 
(d)           Distributor expressly acknowledges TMP’s ownership in and to all
right, title and interest to the Trademarks and shall not at any time in any
jurisdiction apply for registration of any of the Trademarks or do or cause to
be done any act or thing which will in any way impair any rights of TMP in and
to any of the Trademarks anywhere in the world, or the goodwill generated
through the use thereof, except as expressly provided herein.


 
4

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
3.2           Confidentiality.  Distributor shall keep strictly confidential and
shall not disclose or use, other than as required for Distributor’s performance
of its obligations under this Agreement, any Confidential Information (as
defined below) provided by TMP.  Distributor shall forever keep secret and
retain in strictest confidence the Confidential Information, shall not sell,
trade, publish or otherwise disclose any Confidential Information to anyone in
ant manner whatsoever, including, but not limited to, by means of photocopy,
reproduction or electronic media, and shall not use the Confidential Information
for the benefit of any person or entity except the parties, except to the extent
necessary to consummate and perform the transactions contemplated herein or to
the extent disclosure is sought pursuant to a court issued subpoena or court
order.  Distributor shall return all Confidential Information to TMP upon its
request or termination of this Agreement.  Distributor acknowledges that the
violation of this provision could cause TMP irreparable injury for which it
would have no adequate remedy at law, and agrees that TMP shall be entitled to
obtain immediate injunctive relief prohibiting such violation without the
posting of bond, in addition to any other rights and remedies available to
TMP.  For purposes of this Agreement, “Confidential Information” means
confidential information, proprietary information and trade secrets relating to
the Products, operations, transactions, relationships, customers, claims,
assets, liabilities and future plans of TMP’s business, including without
limitation, technical, financial, business, commercial, operational and
strategic information and data, know-how, trade secrets, customer lists, pricing
policies, computer programs or software, inventions (whether patentable or not),
operational methods, marketing studies, plans or strategies, product development
techniques or plans, business plans, new personnel designs and design projects,
invention and research projects, forecasts, financial projections, sales
projections and all records containing or otherwise reflecting information which
are not available to the general public, regardless of form or
medium.  Confidential Information shall not include any information that: (i) at
the time of disclosure is generally available to the public through no act or
any person in violation of a confidentiality obligation, (ii) a disclosing party
has obtained lawfully from an independent source not subject to a
confidentiality obligation or (iii) is lawfully in the possession of a
disclosing party at the time of disclosure, as evidenced by the receiving
party’s file and records.
 
 
ARTICLE IV
RELATIONSHIP BETWEEN THE PARTIES
 
4.1           Independent Contractors.  The parties are and at all times shall
be independent contractors with respect to each other and in meeting their
duties and responsibilities under this Agreement.  Nothing in this Agreement is
intended nor shall be construed to create a partnership, employer-employee or
joint venture relationship between Distributor and TMP.  Neither party shall
have any obligation under this Agreement to compensate or pay applicable taxes
for or provide employee benefits of any kind (including contributions to
government mandated, employment-related insurance and similar programs) to or on
behalf of the other party or any other person employed or retained thereby.
 
4.2           Fair Value Warranty.  Each party represents and warrants on behalf
of itself, that the aggregate benefit given or received under this Agreement has
been determined in advance through a process of arms-length negotiations that
were intended to achieve an exchange of goods and/or services consistent with
fair market value under the circumstances, and that any benefit given or
received under this Agreement is not intended to induce, does not require, and
is not contingent upon, the admission, recommendation or referral of any
customer, directly or indirectly, and further, is not determined in any manner
that takes into account the value of business generated between the parties.


 
5

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
4.3           Discounts.  Distributor acknowledges that the prices being charged
by Distributor to Physicians for the Products may be discounted from
Distributor’s usual and customary charges for such Products.  Distributor agrees
to comply with the requirements of the federal “safe harbor” regulations,
promulgated pursuant to 42 U.S.C. § 1320a-7b, regarding discounts, which
regulations are found at 42 Code of Federal Regulations Section 1001.952(h).
 
4.4           Indemnification and Liability.
 
(a)           Distributor shall indemnify, defend and hold harmless TMP
against:  (i) any and all liability arising out of Distributor’s failure to
comply with the terms of this Agreement, and any injury, loss, claims or damages
arising from the negligent operations, acts or omissions of Distributor or his,
her or its employees relating to this Agreement, including, without limitation,
any violations of state or federal regulations relating to the extension of
credit or handling of accounts receivable by Distributor; and (ii) any and all
costs and expenses, including reasonable legal expenses, incurred by or on
behalf of TMP in connection with the defense of such claims.  This section
4.4(a) shall survive expiration or termination of this Agreement.
 
(b)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, TMP SHALL NOT BE RESPONSIBLE FOR ANY
INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES OF
ANY KIND, INCLUDING DAMAGES FOR LOST GOODWILL, LOST PROFITS, LOST BUSINESS OR
OTHER INDIRECT ECONOMIC DAMAGES, WHETHER SUCH CLAIM IS BASED ON CONTRACT,
NEGLIGENCE, TORT (INCLUDING STRICT LIABILITY) OR OTHER LEGAL THEORY, AS A RESULT
OF A BREACH OF ANY WARRANTY OR ANY OTHER TERM OF THIS AGREEMENT, AND REGARDLESS
OF WHETHER TMP WAS ADVISED OR HAD REASON TO KNOW OF THE POSSIBILITY OF SUCH
DAMAGES IN ADVANCE.
 
4.5           Complaints.  Distributor agrees to give TMP written notice within
three (3) business days of (i) any “serious adverse event” alleged to have
resulted from the Products; (ii) any customer or third party complaints related
to the use of the Products; and (iii) any threats to contact any federal or
state agency, including, without limitation, the Food and Drug Administration
(“FDA”) or the Federal Trade Commission (“FTC”), related to the Products.  Both
parties hereto agree that it is the Distributor’s and TMP’s joint responsibility
to make sure, for each “serious adverse event,” that all the reporting necessary
under FDA regulations is accomplished.  As used in this Agreement, “serious
adverse event” means any adverse experience occurring at any dose that results
in any of the following outcomes: death, a life-threatening adverse experience,
inpatient hospitalization or prolongation of existing hospitalization, a
persistent or significant disability/incapacity, or a congenital anomaly/birth
defect.
 
 
6

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
4.6           Advertising and Promotional Claims.  TMP and Distributor agree
that both will act to insure that no false, deceptive, or misleading statements
regarding the Products’ efficacy or safety are made.  As used in this Agreement,
“false, deceptive, and misleading statements” shall have the same definition as
the definition published from time to time for “false, deceptive, and misleading
statements” by the FTC and FDA Policy Statements.  All advertising and
promotional materials intended for use in connection with the sale or
distribution of the Products shall be approved for use, in writing, by TMP.  TMP
shall have the right, in the sole and absolute discretion of TMP, to require the
reasonable modification of any advertising or promotional materials proposed by
Distributor to be used in connection with the sale or distribution of the
Products.  In the event that Distributor shall elect not to make the
modifications as reasonably required by TMP, then the materials shall not be
used for any purpose whatsoever in connection with the Products.  So long as TMP
has approved the use of material for use by Distributor in Distributor’s
advertising and promotional materials in accordance with the provisions of this
Section 4.6, Distributor shall have no liability to TMP for any damages which
may result from or be incurred by TMP as a result of the authorized use of such
approved advertising and promotion materials.
 
4.7           No Re-Packaging.  Distributor may not (i) apply for a New Drug
Code (“NDC”) number for the Products; or (ii) re-label or re-package the
Products in any form for resale.
 
 
ARTICLE V
MISCELLANEOUS
 
5.1           Amendment.  This Agreement may be modified or amended only by
mutual written agreement of the parties.  Any such modification or amendment
must be in writing, dated, signed by the parties and attached to this Agreement.
 
5.2           Arbitration.  Upon the request of either party, any controversy or
claim (whether such claim sounds in contract, tort or otherwise) arising out of
or relating to this Agreement, or the breach thereof, shall be settled by
binding arbitration in accordance with California Code of Civil Procedure
Sections 1280 et seq., and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.  The arbitrator shall
be selected from JAMS and the arbitration shall be conducted in accordance with
JAMS’ current rules for streamlined arbitration.  Notwithstanding any other
provision of this Agreement, in the case of a dispute involving a claim for
equitable relief, a court with equitable jurisdiction may grant temporary
restraining orders and preliminary injunctions to preserve the status quo
existing before the events which are the subject of the dispute.  Any final
equitable or other relief shall be ordered in the arbitration proceeding.  Each
party shall pay an equal share of the fees and expenses of any arbitrator and
any administrative fee of JAMS.  The prevailing party shall be entitled to the
award of reasonable attorneys’ fees and costs, in addition to whatever relief
the prevailing party may be awarded.
 
5.3           Assignment, Delegation or Subcontracting.  Except for assignment,
delegation or subcontracting by TMP to a successor-in-interest or an entity
owned, controlled by or under common control with TMP, neither party may assign
any interest or obligation under this Agreement without the other party’s prior
written consent.


 
7

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618
 
5.4           Binding Effect.  This Agreement shall be binding on and shall
inure to the benefit of the parties and their respective permitted successors
and assigns.
 
5.5           Choice of Law.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of California, except choice
of law rules that would require the application of the laws of any other
jurisdiction.
 
5.6           Venue.  The parties agree that the County of Los Angeles,
California shall be the only proper venue for disputes related to this
Agreement, including arbitration.
 
5.7           Compliance With Laws.  The parties shall comply with all
applicable laws, ordinances, codes and regulations of federal, state and local
governments.
 
5.8           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
5.9           Entire Agreement.  This Agreement is the entire understanding and
agreement of the parties regarding its subject matter, and supersedes any prior
oral or written agreements, including, without limitation, any prior Distributor
or Licensing Agreements, representations, understandings or discussions between
the parties.  No other understanding between the parties shall be binding on
them unless set forth in writing, signed by both parties and attached to this
Agreement.
 
5.10         Exhibits.  The attached exhibits, together with all documents
incorporated by reference in the exhibits, form an integral part of this
Agreement and are incorporated into this Agreement wherever reference is made to
them to the same extent as if they were set out in full at the point at which
such reference is made.
 
5.11         Force Majeure.  No party shall be liable for nonperformance,
defective performance or late performance of any of his, her or its obligations
under this Agreement to the extent and for such periods of time as such
nonperformance, defective performance or late performance is due to reasons
outside such party’s control, including acts of God, war (declared or
undeclared), terrorism, action of any governmental authority, civil
disturbances, riots, revolutions, vandalism, disruption of public utilities,
fire, floods, explosions, sabotage, nuclear incidents, lightning, weather,
earthquakes, storms, sinkholes, epidemics, or strikes (or similar
nonperformance, defective performance or late performance of employees,
suppliers or subcontractors) or computer hardware, software or other electronic
system malfunctions.
 
5.12         Headings.  The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.


 
8

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


5.13         Meaning of Certain Words.  Wherever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns shall include the plural
and vice versa.
 
5.14         No Third-Party Beneficiary Rights.  The parties do not intend to
confer and this Agreement shall not be construed to confer any rights or
benefits to any person, firm, group, corporation or entity other than the
parties.
 
5.15         Notices.  All notices or communications required or permitted under
this Agreement shall be given in writing and delivered personally or sent by
United States registered or certified mail with postage prepaid and return
receipt requested or by overnight delivery service (e.g., Federal Express,
DHL).  Notice shall be deemed given when sent, if sent as specified in this
Section or otherwise deemed given when received.  In each case, notice shall be
delivered or sent to the address set forth on the signature page or such other
address provided by the party in accordance with this Section.
 
5.16         Severability.  If any provision of this Agreement is determined to
be illegal or unenforceable, that provision shall be severed from this Agreement
and such severance shall have no effect upon the enforceability of the remainder
of the Agreement.
 
5.17         Subcontracting.  TMP may subcontract any or all of its obligations
under this Agreement without the prior written consent of Distributor.
 
5.18         Waiver.  No delay or failure to require performance of any
provision of this Agreement shall constitute a waiver of that provision as to
that or any other instance.  Any waiver granted by a party must be in writing
and shall apply solely to the specific instance expressly stated.
 
5.19         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 


 
9

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first written above.


 

   
“Distributor”
         
By:
/s/ Mark Kappico
   
Name:
Mark Kappico
   
Title:
President
                   
Address:
1419 N. San Fernando Blvd. #240
Burbank, CA 91504






   
“TMP”
         
By:
/s/ William E. Shell
   
Name:
William E. Shell, M.D.    
Title:
CEO                    
Address:
2980 Beverly Glen Circle, Suite 301
Los Angeles, California 90077
               
Distributor:  Global Med Management LLC

 
 
10

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


APPENDIX 1
 
PRICE SHEETS
 
***